internal_revenue_service number release date index number ----------------------- --------------------------------- ------------------------------ ------------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-132912-04 date date taxpayer legend legend ---------------------------------------------------------------------------------------------- ------------------------ ------------------- -------------------- -------------------------- -------------------------- ------- ------- entity individual a cpa firm ---------------------------------- date a date b year x year y dear------------------ this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2 relating to the reporting of dual consolidated losses_incurred by entity in the tax_year ended on date a hereinafter the tax_year ended on date a may be referred to as year x the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer owned and carried on business operations through entity which was a foreign_corporation taxpayer elected to treat entity as a disregarded_entity for federal plr-132912-04 income_tax purposes and filed a form_8832 electing such treatment effective on date b which date was prior to year x entity is a dual_resident_corporation under sec_1_1503-2 entity incurred a loss for the tax_year ended on date a and this loss was included in the consolidated_income_tax_return of taxpayer for that tax_year taxpayer engaged the services of cpa firm to prepare and review taxpayer’s federal_income_tax return for year x therefore taxpayer relied on cpa to ensure that taxpayer’s federal_income_tax return for year x included all required forms elections and or agreements to properly reflect the intended treatment of entity’s dual consolidated losses individual a is a partner with cpa firm and was the managing partner responsible for the individuals involved with the tax engagement for taxpayer when this staff reviewed the tax_return for year x the staff did not realize that an election and agreement described in sec_1_1503-2 should have been included with the tax_return as a result the tax_return was filed without the election and agreement the facts and affidavits submitted describe the circumstances that led to the discovery that the election and agreement was not filed upon this discovery cpa firm and taxpayer decided to request relief to remedy the missed filing sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the election and agreement described in sec_1 g i is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an plr-132912-04 extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2 relating to the reporting of dual consolidated losses_incurred by entity in the tax_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements sec_301_9100-1 the facts indicate that entity incurred a loss in year y the facts also indicate that taxpayer filed with its tax_return for year y the election and agreement described in sec_1_1503-2 with respect to the year y loss and the annual certification described in sec_1_1503-2 with respect to the year x loss taxpayer asks if relief is deemed necessary with respect to the annual certification filed with the tax_return for year y assuming that the annual certification filed with the year y tax_return was timely filed relief is not necessary as sec_301 applies to elections including an annual certification that have not been timely filed a copy of this ruling letter should be associated with the elections and agreements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s meryl silver meryl silver reviewer enclosure copy for purposes
